Citation Nr: 1131969	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2009, the Board determined that new and material evidence sufficient to reopen the claim had been received, and remanded the underlying claim for additional development.  In November 2010, the Board again remanded the claim due to the RO's failure to substantially comply with the October 2009 remand directives.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that, in addition to pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure, service connection has previously been denied for other pulmonary/respiratory disorders, to include asthmatic bronchitis, chronic obstructive pulmonary disease (COPD), and a history of pneumonia.  While the Board is cognizant of Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that a claim includes all disabilities that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, as the Veteran's claims of entitlement to service connection for asthmatic bronchitis, COPD, and a history of pneumonia have previously been denied, and the Veteran's current claim involves only pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure, the Board has characterized the issue as shown on the first page of the decision.

The Board further notes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his December 2006 substantive appeal (VA Form 9); however, in an October 2008 statement, he canceled his scheduled Board hearing.  Therefore, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Veteran's representative submitted internet articles in August 2011 and waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R.
§ 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have pulmonary asbestosis or an asbestos-related pleural disease secondary to asbestos exposure.  


CONCLUSION OF LAW

Pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In the instant case, the Veteran was advised by May 2001, March 2004, November 2005, July 2006, and December 2006 letters of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2006 and December 2006 notice letters also complied with the requirements of Dingess/Hartman.  This notice was issued after the most recent final rating decision in June 2004; however there have been numerous readjudications concerning the Veteran's claim, most recently in the May 2011 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333- 34 (Fed. Cir. 2006) (holding that VA could cure a timing problem with VCAA notice by readjudicating the appellant's claim following a compliant VCAA notification letter); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (clarifying that the issuance of a statement of the case could constitute a readjudication of the appellant's claim).  Therefore, there is no prejudice in issuing a final decision.

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that any defect in the timing of the notice has been cured.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's available service treatment records (STRs), VA treatment records, private treatment records, and statements submitted by the Veteran and other lay witnesses have been associated with the claims file.  

Unfortunately, some of the Veteran's STRs and service personnel records (SPRs) are unavailable.  According to a memorandum sent to the Veteran in October 1991, these documents apparently were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, a military records repository.  In this circumstance, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this regard, the Board notes that the AOJ attempted to obtain the Veteran's missing records from the NPRC, as well as from him personally on several occasions, including in January 2000 and December 2009.  Additionally, the AOJ attempted to obtain unit records from the National Archives and Records Administration (NARA); however, in December 2010, NARA indicated that such records were not available.  Therefore, in January 2011, the AOJ issued a memorandum of Formal Finding of Unavailability.  Therefore, the AOJ properly searched for alternative sources for the missing STRs in an attempt to assist the Veteran in proving his claim.  Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  Moreover, the Veteran was advised in a January 2011 letter that the AOJ had been unable to obtain his unit records from NPRC and NARA.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Furthermore, the Veteran has undergone numerous VA compensation examinations to ascertain the etiology of his pulmonary disorder in November 1991, August 1982, November 1996, and June 2001.  Additionally, in accordance with the Board's October 2009 remand directive, the AOJ arranged for the Veteran to again undergo a VA compensation examination in order to obtain a medical nexus opinion concerning the nature of any pulmonary disorder and whether it is attributable to his military service, to include asbestos exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thereafter, the Board subsequently determined that the VA examiner failed to substantially comply with the remand directives and again remanded the case in November 2010 for an additional nexus opinion.  The Veteran was again scheduled for a VA compensation examining in December 2010.  Accordingly, the Board is now satisfied there was substantial compliance with its October 2009 and November 2010 remand directives.  See D'Aries, supra.  Therefore, the Board finds that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  Analysis

The Veteran contends that he has pulmonary asbestosis and asbestos-related pleural disease due to his exposure to asbestos while stationed as a prisoner of war (POW) guard during World War II in Illinois.  The Veteran claims that he was exposed to asbestos on a daily basis as the prison was actually an asbestos plant where the POWs worked.  As a result, he has had respiratory and pulmonary problems since his military service.  The Veteran states he is not aware of any other exposure to asbestos.  Therefore, he contends that service connection is warranted for his asbestos-related disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

The Board again notes that the Veteran's complete service records are unavailable.  As indicated previously, in such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  See Cromer, supra.  However, missing records concerning the Veteran's military service, while indeed unfortunate, does not, alone, obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning the Veteran's service do not lower the threshold for an allowance of his claim.  No presumption, either in favor of him or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving his claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

In the instant case, the Veteran has a current diagnosis of COPD.  He was also previously diagnosed with pulmonary asbestosis and asbestos-related pleural disease.  Specifically, a June 1999 record from Dr. K. reflects that an X-ray revealed interstitial lung disease consistent with asbestos exposure/asbestos-related disease and pleural thickening/pleural plaques consistent with asbestos exposure/asbestos-related disease.  Dr. A.J. submitted two letters in support of the Veteran's claim, dated in July 1999 and February 2003, diagnosing the Veteran with asbestosis and stating that it is due to his exposure to asbestos while in the military.  Further, in June 2000, the Veteran underwent a pulmonary examination for an asbestos settlement and it was determined he had a significant history of asbestos exposure.  Additionally, July 2005 private medical records from Dr. S.S. indicate a diagnosis of "chronic lung disease...apparently a combination of asbestosis and emphysema."  Dr. S.S. also noted that his asbestosis has worsened over the last couple of years and indicated that the Veteran's only exposure to asbestos was during his military service.  

However, according to numerous VA compensation examinations, the Veteran does not, in fact, have asbestosis or an asbestos-related disease.  The November 1991, November 1996, June 2001, March 2010, and December 2010 VA examiners all determined that the applicable diagnosis was COPD.  

In this regard, the November 1991 examiner noted the Veteran's lungs revealed equal respirations.  Consequently, the examiner diagnosed the Veteran with COPD.  Importantly, the Veteran claimed he was exposed to asbestos but there was no indication the Veteran's COPD is a result of that alleged asbestos exposure.  The August 1992 VA examiner noted the Veteran's statements concerning his exposure to asbestos in service.  Upon physical examination, the examiner noted a cough and no visible shortness of breath.  The resultant diagnosis was chronic atrophic rhinitis and a history of extensive chronic asbestos exposure in service, based on the Veteran's self-reported history.  The November 1996 VA compensation examiner conducted a chest x-ray, and found no evidence of active lung disease, no pulmonary infiltrates, and no pulmonary calcifications.  Consequently, it was determined the Veteran did not have a significant cardiopulmonary abnormality.  The next examination was conducted in June 2001.  At that time, the examiner diagnosed mild COPD

In accordance with the Board's October 2009 remand directives, the Veteran underwent another VA examination in March 2010.  The March 2010 VA examiner, after reviewing the Veteran's claims file, opined that there is no evidence of asbestos exposure, either documented in the claims file or in x-ray findings.  Further, the examiner stated the Veteran's COPD is due to his 30 year history of smoking.  This examiner, however, did not comment on the positive opinions of asbestos exposure and asbestosis, as addressed by the private treating physicians discussed above.

Therefore, pursuant to the Board's second remand in November 2010, the Veteran again underwent a VA compensation examination in December 2010 to determine the nature and etiology of his pulmonary disorder.  The December 2010 VA compensation examiner confirmed the diagnosis of COPD.  The examiner specifically opined that the Veteran's respiratory disorder was not caused by or a result of service or to asbestos exposure.  Further, the VA examiner provides competent evidence specifically discounting the notion that the Veteran's COPD is due to his military service by stating there is no medical documentation of asbestosis.  Moreover, the examiner conducted a CT scan, which he indicated is the definitive test in establishing the existence of asbestosis.  The December 2010 examiner also noted that the diagnoses of asbestosis and/or asbestos-related diseases rendered in 1999, 2000, and 2005 were not based on CT scan findings.  

Based on the foregoing, the Board finds that, while the Veteran's pulmonary disorder has been variously diagnosed throughout the years, the most probative evidence demonstrates that such is most appropriately diagnosed as COPD.  In this regard, as the December 2010 VA examiner determined that the Veteran did not have asbestosis or an asbestos-related disease based on appropriate and definitive testing, i.e., a CT scan.  In contrast, the diagnoses of asbestosis and/or asbestos-related diseases were not based on CT scans, but rather on X-rays or the Veteran's reported history.   In this regard, the Board observes that the Veteran's representative has argued that the only difference between the CT scan and X-ray is that the former can detect asbestosis earlier than an X-ray.  In support of such argument, she submitted internet articles from Asbestos.com and MayoClinic.com.  However, such are not specific to the Veteran.  See e.g., Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Moreover, there is no indication that the Veteran's representative has any medical training so as to offer an opinion regarding the level of testing a CT scan or an X-ray offers.  In contrast, the December 2010 VA examiner is a medical professional and, therefore, the Board accords the greatest probative weight to his finding that a CT scan is more definitive than X-ray in determining the presence of asbestosis.

Moreover, to the extent that the Veteran has alleged that he has asbestosis or an asbestos-related disease, the Board accords his statements no probative weight as there is no evidence that he has the necessary expertise to diagnose such a disease.  In this regard, in order to diagnose asbestosis or an asbestos-related disease, a specific test must be used, i.e., CT scan.  The Veteran, as a layperson, is not competent to report that he has asbestosis or an asbestos-related disorder based on such testing as he does not have the required expertise to administer the test or interpret the results.  The Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing asbestosis or an asbestos-related disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose such disease.

Therefore, while the Veteran contends that he was exposed to asbestos during his military service, the competent and probative evidence of record fails to reveal a diagnosis of asbestosis or an asbestos-related disease.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Boyer, supra; Brammer, supra; Degmetich v. Brown, 104 F.3d 1328 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claim of entitlement to service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure must be denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure is denied. 


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


